DETAILED ACTION
This action is responsive to the Request for Continuation filed on January 03, 2022. Claims 1-19, 21-23 are pending in the case. Claims 1 and 21 are independent claims. Claims 22-23 are new.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on January 03, 2022 has been entered.
Applicant’s Response
In Applicant’s response dated January 03, 2022 (hereinafter Response), Applicant amended Claims 1, 7, 9-10, and 21; added claims 22-23; and argued against the objections and/or rejections previously set forth in the Office Action dated October 18, 2021 (hereinafter Previous Action).
Response to Amendment/Arguments
Applicants’ amendment to claims 1, 7, 9-10, and 21 to further clarify the metes and bounds of the invention are acknowledged.
Applicants’ amendment to independent claims 1 and 21 includes subject matter which was previously recited in the alternative in dependent claim 9 (the first input vector including at least one of an element indicating a user role…) as well as an alternative or an element indicating a user responsibility). The previous action did not provide any citation for the first element in the rejection of dependent claim 9. Thus, Examiner has acknowledged this subject matter is not taught in Non-Patent Literature Wu et al. (" Wu"), in view of Non-Patent Literature Auda et al. ("Auda"). 
It is noted that Applicant does not argue the amendment overcomes the combination of Wu in view of Auda; rather Applicant argues Wu in view of Auda fails to teach 
generating a prediction of a next application state by applying a first input vector to the application state-predicting neural network…; and generating a prediction of a next data object by applying to the data object-predicting neural network: a second input vector, and the next application state generated by the application state-predicting neural network
Applicant’s argument appears to be the Office action agreed that Wu failed to teach any of these elements and that Auda similarly fails to teach these elements in their entirety (see Response page 9). However, Applicant’s argument does not address the combination of the teachings (as discussed during the telephonic interview on 21 December 2021, see interview summary mailed on 27 December 2021). In short, Wu teaches predicting a next page and a next object on that page in a web-based application using one arrangement of neural networks, while Auda teaches rearranging neural network components (using modularity) and provides a number of rationales for doing so.
New grounds of rejection are appropriate in response to Applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-13, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (Personal Recommendation Using Deep Recurrent Neural Networks in NetEase. ICDE 2016 Conference. pp 1218-1229; previously cited) in view of AUDA et al. (MODULAR NEURAL NETWORKS: A SURVEY. International Journal of Neural Systems, Vol. 9, No. 2 (April, 1999) 129-151.  © World Scientific Publishing Company; previously cited), further in view of ROY, Kabir (Pub. No.: US 2017/0344895 A1, newly cited).
Regarding claim 1, WU teaches the system for application navigation using neural networks, comprising: at least one processor; and at least one non-transitory memory containing instructions (inherent structural elements of a web server; see e.g. FIG 2 Kaola Web Server which is used to provide FIG 1 real-time recommendations in an e-commerce system) that, when executed by the at least one processor, cause the system to perform operations comprising (Section II Overview of Recommendation module, p 1220 col 1 par 1: User’s request to a web page is sent to the Kaola web server, which is accumulated together to form a viewing session. The viewing session is used as the input for the DRNN model to generate a realtime prediction. DRNN model collaborates with a FNN model, which is used to simulate the CF algorithm. In other words, we consider both user’s interest of current session and his/her past interest. Finally, Kaola server returns the requested web page to the user by demonstrating the recommendation results in a specific web widget): 
providing an application (e.g. e-commerce application) comprising application states that operate on data objects to generate pages (Section: I Introduction; p 1218 col 2 par 3: There are thousands of web pages in Kaola. If each web page represents a state…; the data objects include for example the item information that the user is searching for as in FIG 1); 
predicting a next page (real-time recommendation) using  neural network (DRNN “deep recurrent neural network”) and  neural network (FNN “forward-feedback neural network”); and
providing instructions to display an indication of the predicted next page (Section II Overview of Recommendation module, p 1220 col 1 par 1: …demonstrating the recommendation results in a specific web widget…).
As acknowledged in the arguments section above, WU performs two different predictions using two different neural networks in order to improve the overall result.  Neither of these neural networks is described as a modularized neural network, that is, one which has decomposed the prediction task into two sub-tasks.  Thus, WU cannot be relied upon to explicitly teach the prediction comprising: generating a prediction of a next application state by applying a first input vector to the application state-predicting neural network, the first input vector including at least one of an element indicating a user role or an element indicating a user responsibility; generating a prediction of a next data object by applying to the data object-predicting neural network: a second input vector, and the next application state generated by the application state- predicting neural network. 
This is not to say that WU fails to teach either “application state” or “next data object”. FIG 5 illustrates Deep RNN model; input is vector of current web page and includes history state of the application. The history state is used to predict the next application state (e.g. application state is purchase-product state). FIG 5 also illustrates FNN; (p 1222 col 2 par 1-2): The output layer of FNN contains N neurons. Each neuron represents a specific item and its output value is the probability that current user selects the item for purchase. Thus, the history state is also used to predict the item (next data object) what the user will purchase in the application (purchase-product) state.
The combination of two neural networks as recited in the claim are recognized as an example of a modular neural network (see instant application FIG 4). AUDA broadly explains what a modular neural network (MNN) is and how it can be used to improve a non-modularized neural network.  (see introduction, emphasis added):
A Modular Neural Network (MNN) is a Neural Network (NN) that consists of several modules, each module carrying out one sub-task of the NN's global task, and all modules functionally integrated. A module can be a sub-structure or a learning sub-procedure of the whole network. The network's global task can be any neural network application, e.g., mapping, function approximation, clustering or associative memory application.
MNN is a rapidly growing field in NNs research. Researchers from several backgrounds and objectives are contributing to its growth. For example, motivated by the “non-neuromorphic" nature of the current articial NN generation, some researchers with a biology-background are suggesting modular structures. Their goal is either to model the biological NN itself, i.e., a reverse engineering study, or to try to build artificial NNs which achieve the high capabilities of the biological system. Motivated by the psychology of learning in the human system, some other researchers modularize the NN's learning in an attempt to achieve clearer representation of information and less amount of internal interference. Another group of researchers develop modular NNs to fulfill the constraints put by the current hardware- implementation technology. Nevertheless, most of the work in the MNN field aims to enhance the computational capabilities of the non-modular alternatives, e.g., enhancing the networks' generalization, scalability, representation, and learning speed.
In § 3 on page 137, AUDA describes in broad strokes the three general steps which are common in most MNN designs: task decomposition, training, and multi-module decision-making (Fig. 6). Of particular relevance is:
§ 3.1.1 Naturally-defined modules for Task decomposition on page 138: In some cases, the MNN handles a group of tasks which are naturally separate (different). This suggests a direct assignment of each task to one module 
§ 3.1.3 Modularizing structure on page 139: the application task is decomposed so that it would be distributed over several structurally separate modules.
§ 5 Conclusions on pages 144-145, in particular: (c) The task-decomposition technique should be able to deal with the wide range of overlaps in the input space, i.e., to create more “homogeneous" sub-tasks for modules. (d) Decoupling the learning equations of the different modules allows them to learn in parallel. This gives a faster and less complex learning. (e) Multimodule decision-making should efficiently integrate the local “experiences" of all the modules.
WU clearly has all the information (e.g. application state, application data object, previous and other users’ navigation histories) to predict the next page that the user would like to visit. WU integrates two different prediction neural networks (deep recurrent neural network and a feed forward neural network) to increase prediction accuracy. Either (or both) of these neural networks can be then be modularized by sub-task assignment to different structures “to enhance the computational capabilities of the non-modular alternatives, e.g., enhancing the networks' generalization, scalability, representation, and learning speed”.
Applying the modularization technique of AUDA to one (or both) of the neural networks in WU would result in a modularized neural network which would be an improvement over the non-modularized neural network (see AUDA Introduction …most of the work in the MNN field aims to enhance the computational capabilities of the non-modular alternatives, e.g., enhancing the networks' generalization, scalability, representation, and learning speed). The modularization of the prediction tasks would result in the prediction comprising: generating a prediction of a next application state by applying a first input vector to the application state-predicting neural network…; generating a prediction of a next data object by applying to the data object-predicting neural network: a second input vector, and the next application state generated by the application state- predicting neural network as required by the claim.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of WU and AUDA before them, to have combined WU (predicting next application page using neural networks) and AUDA (teaching how to improve neural networks by using modularized neural networks) and arrived at the claimed invention with expected and predictable results, the combination motivated by the improvement that using modularized neural networks in place of non-modularized neural networks can achieve as taught in AUDA.
Neither WU nor AUDA may be relied upon to teach the first input vector including at least one of an element indicating a user role or an element indicating a user responsibility. Note that WU’s prediction may be based on the previous actions of a registered user with profile information (see (page 1218 § I ¶ 2) If this is a registered user, we can get a full profile about the user including gender, age, interest and his/her purchase history for the CF algorithm). Thus, what is needed is a teaching for the user profile to have other information which may be also be used in the prediction of the next application state (e.g. the action or intent of the user) of a web-page-based application.
ROY is broadly directed to (abstract) an intelligent workspace for operating on an application of a computing device [that] includes various tools utilizing user behavior analytics and user role information for dynamically operating on applications like procurement application.
The intelligent workspace of ROY is web-based (note web address at top of FIG 3; see system of FIG 1, workspace 128 provided at server system 120, and accessed by computing device 100 via network 138). 
Using the intelligent workspace includes (see FIG 2A, [0046]) (202-203) receiving inputs and tracking user activity in the workspace; (204) fetching a user profile from a profile database, (205) predicting by an AU engine a set of actions based on the user activity data and the user profile data that the user may want to performing in the application, and (206) reconfiguring the workspace dynamically to provide a plurality of optimization and navigation options to the user based on may include information about access, terms of usage and role of the user when operating on the application (see also FIG 9B).
ROY provides no specific implementation details of artificial intelligence engine (130) which is used to predict the next actions that might need to be taken by the user (see at best [0026] system employs a sophisticated and strong AI engine that has the ability to learn and evolve over time). ROY does teach a number of advantages for the intelligent workspace [0014-0015, 0026] including The user activity data is mapped with the user profile data to correlate the requirement of the user and the behavioral pattern of the user for suggesting and implementing workflow options in the workspace on the computing device.
Thus, ROY teaches it was known to use at least one of an element indicating a user role or an element indicating a user responsibility (e.g. information in the user profile data) as input to an artificial intelligence engine in order to generate a prediction of a next application state (e.g. a possible task the user wants to complete next).
Accordingly, it would have been obvious to one having ordinary skill in the art of artificial intelligence before the effective filling date of the claimed invention, having the teachings of WU in view of AUDA and ROY before them, to have combined WU in view of AUDA (predicting the next operations of a user in a web-based application using a modular network based on user profile information and user interaction history) and ROY (predicting the next operation of a user in a web-based application using an AI engine based on user profile information and user interaction history, where the user profile information includes at least user role and/or user responsibility) by including in first input vector (taught in WU) elements indicating the additional profile information of role/responsibility (taught in ROY) in order to provide a better prediction as taught in ROY [0026] correlating the requirement of the user with the behavioral patter of the user for suggesting and implementing workflow options, particularly in view of [0069] every user based on their role have different set of activities that they do on regular basis. 
Regarding claim 21, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, similarly teaches the at least one non-transitory computer-readable medium containing instructions that, when executed by the at least one processor of a system, (software executing on server of WU to implement cause the system to perform operations comprising the operations of the system of claim 1, thus rejected under similar rationale.
Regarding dependent claim 2, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further teaches wherein an output layer of the application state-predicting neural network comprises output nodes corresponding to the application states (see WU (p 1221 col 2 par 1) We illustrate the network in Figure 4. We have three states and three hidden layers. The bottom layer captures the sequence of web pages that users access. The next layer models how two consecutive web pages are accessed. In this way, the kth layer actually summarizes how k − 1 web pages can be accessed in an arbitrary sequence; adding the user’s purchase history allows for prediction of “purchase product” state; see also discussion (p 1220 “Basic RNN model”); after applying the modularization technique of AUDA).
Regarding dependent claim 5, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further teaches wherein the first input vector and the second input vector are the same vector (WU: in the situation where the only history available is the user’s purchase history; can be used to make a first recommendation; once the user has new session information, this can be used by the DRRN in cooperation with the FNN to improve the prediction; see p 1219 col 1; a deep recurrent neural network (DRNN) to model user’s browsing patterns and provide a real-time recommendation service. …Our FNN accepts the user’s purchase history vector as input and generates the prediction for the probability of buying an item. {browsing pattern can includes purchase history}; after applying the modularization technique of AUDA which suggests that overlapping inputs should be used (see § 5 Conclusions (c) The task-decomposition technique should be able to deal with the wide range of overlaps in the input space, i.e., to create more “homogeneous" sub-tasks for modules. )).
Regarding dependent claim 6, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further teaches wherein an output layer of the data object-predicting neural network comprises output nodes corresponding to the data objects
Regarding dependent claim 7, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further teaches wherein the first input vector further comprises an application history (WU FIG 4, history state – browsing history of current session; (p 1221 col 1 par 2) the input is a sequence of web pages {p0, p1, ..., pn−1} denoting a specific user session, where user accesses pt before pt+1. We consider each web page as a state of user session. The RNN is turned into a state machine of the e-commerce system, simulating how users interact with the system; note also teachings of ROY discussed in rejection of claim 1 which also makes predictions based on the user’s history with the application learned over time).
Regarding dependent claim 8, incorporating the rejection of claim 7, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further teaches wherein the application history includes elements indicating prior application states and prior data objects associated with previously visited pages (WU: all information available for the session which is illustrated in FIG 1; note also teachings of ROY discussed in rejection of claim 1 which also makes predictions based on the user’s history with the application learned over time).
Regarding dependent claim 9, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further teaches wherein the first input vector further includes elements indicating at least one of an entity, a user associated with the entity,  an authorization level of the user, a weekday, a date, or a time (recited in the alternative thus only one element must be shown in the art; see WU: information available in session shown in FIG 1; where application history represents the entire session including user information, time-dependent attributes; note also teachings of ROY discussed in rejection of claim 1 which also makes predictions based on the user’s history with the application learned over time, as well as context information (e.g. FIG 9A) and profile information for the user (e.g. FIG 9B) ).
Regarding dependent claim 10, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further teaches wherein the first input vector further includes an element indicating a value of a current data object (see WU: information available in session history; note illustration of user session in FIG 1, specifically “list.html?cat=101”; note also teachings 
Regarding dependent claim 11, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further teaches wherein the operations further comprise generating a current page according to a current application state using a current data object, and wherein providing the instructions to display the indication of the predicted next page comprises providing instructions to display the current page, modified to indicate the predicted next page (WU (p 1218 col 2 para 3) As shown in Figure 1, pages are accessed in some specific orders, e.g., from a category page to a product page. When the user opens a new page, we will update our recommendations and use a widget in the page to show the new results; note also the teachings of ROY discussed in claim 1 (206) the workspace is dynamically reconfigured to provide optimization and navigation options based on predicted actions).
Regarding dependent claim 12, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further teaches wherein providing the instructions to display the indication of the predicted next page comprises providing instructions to dynamically generate a current page according to a current application state using a current data object, the current page modified to indicate the predicted next page (WU: interpreting the widget on the generated page as the “dynamically” generated portion of the new page requested by the user; (p 1218 col 2 para 3) As shown in Figure 1, pages are accessed in some specific orders, e.g., from a category page to a product page. When the user opens a new page, we will update our recommendations and use a widget in the page to show the new results; note also the teachings of ROY discussed in claim 1 (206) the workspace is dynamically reconfigured to provide optimization and navigation options based on predicted actions).
Regarding dependent claim 13, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further teaches wherein providing the instructions to display the indication of the predicted next page comprises providing instructions to display indications of multiple predicted next pages including the predicted next page (WU (p 1218 col 2 As shown in Figure 1, pages are accessed in some specific orders, e.g., from a category page to a product page. When the user opens a new page, we will update our recommendations and use a widget in the page to show the new results; note also the teachings of ROY discussed in claim 1 (206) the workspace is dynamically reconfigured to provide optimization and navigation options based on predicted actions). 
Regarding dependent claim 15, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further teaches wherein providing the instructions to display the indication of the predicted next page comprises providing instructions to dynamically update a current page to include a graphical element indicating the predicted next page (WU ((p 1218 col 2 para 3) As shown in Figure 1, pages are accessed in some specific orders, e.g., from a category page to a product page. When the user opens a new page, we will update our recommendations and use a widget in the page to show the new results; a widget is an example of a graphical element; note also the teachings of ROY discussed in claim 1 (206) the workspace is dynamically reconfigured to provide optimization and navigation options based on predicted actions).
Claim 16-18 and 20 are rejected under 35 USC 103 as unpatentable over WU in view of AUDA, further in view of ROY as applied to claim 1, further in view of FINK et al. (Pub. No.: US 2013/0036191 A1, previously cited).
Regarding dependent claim 18, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, further suggests wherein providing the instructions to display the indication of the predicted next page comprises providing instructions modifying an existing graphical element o indicate the predicted next page because WU teaches providing the results in a specific web widget provided in a page ((p 1220 col 1 par 1) …demonstrating the recommendation results in a specific web widget… )
However, WU cannot be relied upon to expressly teach dynamically update a current page by modifying the existing graphical element (e.g. the widget) of the current page. 
ROY, combined at least for the reasons discussed above, while teaching [0046] (206) the workspace is dynamically reconfigured to provide optimization and navigation 
It is noted that the instant application makes clear that at least one mechanism for doing so is using known in the art JavaScript-based frameworks (see e.g. [029] the application can be implemented using a web browser JavaScript framework such as ANGULARJS, EMBER.JS, METEOR.JS, EXTJS, REACT or similar frameworks known to one of skill in the art. The web browser running on client 101 can request data and/or instructions in step 109 (e.g., using an AJAX call).  Server 103 can be configured to respond with data and instructions (e.g., as JSON objects) in step 111. Client 101 can then dynamically update the page using the received data and instructions).
FINK is similarly directed to providing recommendations (generally [0017] it has been determined that a particular user, group of users or users in general have a potential interest in the content, and thus, the content can be "recommended" to such users for consumption) for content ([0013] "content" or "online content" should be understood to refer to various types of digital objects accessible over the Internet embodying the expression of one or more concepts that may be of interest to users). FIG 1 provides a generic web page with various recommended content regions (see discussion [0019-0021]).
In particular, FIG. 3 illustrates one embodiment of the presentation of links for recommended content to a user using a widget-based implementation of an interface to a recommended content platform. As explained at [0028] a single RCP widget may be provided in a webpage using, for example, a known JAVASCRIPT widget. [0030] The widget can make API calls when the web page is displayed requesting links for recommended content. [0032-0033] a server receives and processes the request, returning link and link-related data. [0034] The RCP widget dynamically generates the UI elements of the web page and populates them using link and link-related data provided by the server. [0036] the fully populated user interface elements 314-316 can then be displayed on the webpage 311 to an end-user 317. Links can be displayed by the user interface elements 314-316 in any desired format now known or later to be developed in the art, including hyperlinks that can be selected by the end-user 317. Note also the alternative back-end mechanism using a web-server based implementation in FIG 4 and discussed [0039-0045] which explicitly states the user interface elements 414-416 are preexisting elements in the webpage 411 not generated by the webpage update process 412 and the webpage update process populates each user interface element with links received from the content source associated with that user interface element via its corresponding content unit.
In other words, FINK describes two techniques, one of which may be used to dynamically update a displayed web page to include additional recommended content obtained from a server, while the other provides the update at the time the page is requested.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of WU in view of AUDA, further in view of ROY and FINK before them, to have combined WU in view of AUDA (providing recommendations via a widget in a web page ) and FINK (techniques to update a webpage with recommendations, one that is dynamic and one that occurs prior to the page being requested) and arrived at providing instructions to dynamically update a current page by modifying an existing graphical element of the current page to indicate the predicted next page with expected and predictable results, motivated by the suggestion in WU (using a specific widget in the web page for providing recommendation results) and the suggestion in ROY (dynamically modifying the workspace for the application), the combination resulting in an improved display of the web page, insofar as a completely new page does not need to be rendered, only the portions that have changed.
Regarding dependent claim 16, incorporating the rejection of claim 15 WU may not be relied upon to expressly disclose wherein the graphical element is an inset window including an icon corresponding to the predicted next page. As noted above, FINK teaches mechanisms for displaying recommendations in a webpage. FIG 1 is a generic displayed web page [0020] as shown in FIG. 1, links for recommended content in a given page view can be presented via multiple user interface elements 130, 140, 150 and 160 positioned at any location within the webpage. As can be seen in FIG 14, region 140 appears to be an inset window with icons ([0021] thumbnail images).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of WU in view of AUDA, further in view of ROY and FINK before them, to have combined wherein the graphical element (display widget for recommendation) is an inset window including an icon corresponding to the predicted next page by merely applying the known display technique taught in FINK to the generically-described e-commerce web page of WU, the results being predictable to one of ordinary skill in the art, and having a reasonable expectation of success (under the rationale of “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”, the ability to apply the known technique being well within the skill of an ordinary practitioner of the graphical user interface art, the results being clearly predictable and having a reasonable expectation of success (see MPEP § 2143; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) which identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham)).
Regarding dependent claim 17, incorporating the rejection of claim 16, WU in view of AUDA, further in view of ROY, further in view of FINK, combined at least for the reasons discussed above, further teaches wherein the icon is selectable to transition to the next page (the icon [e.g. thumbnail] is associated with URL which, if selected, takes the user to the recommended content; FINK [0016] displayed links are selectable; the reason for providing the recommendation in the e-commerce system is to encourage the user to select the recommendation to act on it (e.g. select and purchase it)). 
Regarding dependent claim 20 – canceled.
Claims 3-4 are rejected under 35 USC 103 as unpatentable over WU in view of AUDA, further in view of ROY as applied to claim 1, further in view of WESTON et al. (Pub. No.: US 2017/0200077 A1, previously cited).
Regarding dependent claim 3, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, does not appear to expressly disclose wherein predicting the next application state using the application state-predicting neural network and the first input vector comprises hashing the first input vector
WESTON is similarly directed to constructing and using a neural network for making predictions. Of particular note, WESTON explains in [0068] 
If the set of stored memories in the memory component is large, it is prohibitively expensive to compute the relevancy scores for all the memory slots when the output feature map component identifies the one or more supporting memory slots. Instead, the memory network can use a hashing component to speed up the lookup of the memory slots. The hashing component hashes the input feature vector l(x) into one or more buckets, then the output feature map component only computes the relevancy scores for memory slots that are in the same buckets.
See also [0102]. In other words, an optimization for computing relevancy scores (used for prediction) involves hashing the input vector and only determining relevancy for the bucket of the hashed input vector, rather than all possible values of the input vector.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of WU-AUDA-ROY and WESTON before them, to have combined WU in view of AUDA, further in view of ROY (making predictions using neural networks in a large computational space) and WESTON (teaching a hashing technique applied to input vector of a prediction neural network in order to improve the efficiency of the system) and arrived at wherein predicting the next application state using the application state-predicting neural network and the first input vector comprises hashing the first input vector by applying the hashing technique of WESTON to the memory representation of application states of WU, motivated by the improvement in computation.
Regarding dependent claim 4, incorporating the rejection of claim 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, may not be relied upon to expressly disclose wherein common elements of the first input vector and the second input vector are hashed once and reused for predicting the next data object
Claim 14 is rejected under 35 USC 103 as unpatentable over WU in view of AUDA, further in view of ROY as applied to claim 13, further in view of FITZMAURICE et al. (Patent No.: US 8,751,491 B2, previously cited).
Regarding dependent claim 14, incorporating the rejection of 1, WU in view of AUDA, further in view of ROY, combined at least for the reasons discussed above, may not be relied upon to expressly disclose wherein the instructions to display indications of the multiple predicted next pages include instructions to indicate relative likelihoods of the multiple predicted next pages.
FITZMAURICE is similarly directed to making recommendations to the user of an application (specifically commands for a graphics design application; as stated in (abstract) Each time a command is executed within the graphics design application, a resource module receives command use information associated with the executed command. In response, the resource module generates and transmits one or more recommendation lists to the designer, where each recommendation list includes a list of recommended commands that may be executed by the designer next). Each next command is associated with frequency information and the recommendations are provided on a graphical user interface (see e.g. FIGs 4A, 4B) such that the user may select the next command to execute from the recommendation list (see discussion of FIG 4A, based on the user’s own history (col 10 lines 18-48) and FIG 4B, based on other users (col 10 line 49 to col 11 line 7).
FITZMAURICE states (col 2 line 20) One advantage of the disclosed method is that the first user is informed of different recommended commands in real-time via the recommendation lists generated by an application. Another advantage is that the central server distributes processed and relevant frequency information to each instance of the application executing within a network, thereby reducing the quantity of frequency information that needs to be processed by the different endpoint machines in the network.
By interpreting “frequency information” as an indication of the likelihood that a user would want to perform a particular command to accomplish a workflow (a series of action and operations; see FITZMAURICE (col 1 line 37)), FITZMAURICE clearly teaches wherein the instructions to display indications of the multiple predicted next {actions} include instructions to indicate relative likelihoods of the multiple predicted next {actions}. 
Applying this technique to the predicted next pages of WU in view of AUDA, further in view of ROY (which represent a next action for the user to select in the e-commerce application), one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed can see how the combination would teach wherein the instructions to display indications of the multiple predicted next page include instructions to indicate relative likelihoods of the multiple predicted next pages with expected and predictable results, the combination motivated by the improvement for user interaction with an application (e.g. user is informed of different recommended commands in real-time that are relevant to different workflows).
Claim 19 is rejected under 35 USC 103 as unpatentable over WU in view of AUDA, further in view of ROY, further in view of FINK as applied to claim 18, further in view of FITZMAURICE.
Regarding dependent claim 19, as noted above, WU in view of AUDA, further in view of ROY and FINK, combined at least for the reasons discussed in claim 18 above, teaches modifying the existing graphical element (e.g. the displayed widget with the current recommendations) in the current page. However, the combination may not be relied upon to expressly disclose wherein modifying the existing graphical element of the current page includes changing at least one of a placement. shape. size, or color of the existing graphical element; or changing at least one of a placement, font, size, emphasis, or color of text associated with the existing graphical element.
As discussed with respect to claim 14 above, FITZMAURICE may be relied upon to teach providing visual indications (with a measure of relative likelihood) of multiple predicted actions. The predictions may be updated (abstract) each time a command is executed. Thus, each time a command is executed, the display of the visual indications is updated. The update would include modifying the recommended actions, as well as the visual display (e.g. size or shape) of the graphical display of the frequency percentage (analogous to likelihood) for each recommended action, particularly those actions which are recommended after each command is received by the user (changing the shape or size of an existing graphical element
Further, as the recommended actions are sorted in FITZMAURICE prior to display (see e.g. (col 13 line 49) At step 610, the recommendation engine 308 sorts the user recommendation list based on the frequency percent-ages associated with each of the different CAD commands that are included in the user recommendation list) when the same command is shown in a subsequent recommendation list, but with a different frequency percentage, the relative position in the displayed list may change (changing placement associated with an existing graphical element)
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of WU in view of AUDA, further in view of ROY and FINK and FITZMAURICE before them, to have combined WU in view of AUDA, further in view of ROY and FINK (providing a display area for making recommendations) and FITZMAURICE (providing a modifying display area for making recommendations including at least changing the size, shape, or position of a displayed recommended element over time) and arrived at the claimed invention with expected and predictable results, the combination motivated by the improvement for user interaction with an application (e.g. user is informed of different recommended commands in real-time that are relevant to different workflows).
Claims 22 and 23 are rejected under 35 USC 103 as unpatentable over WU in view of AUDA, further in view of ROY as applied to claims 1 and 21 above, further in view of JACOB, Kurien (Pub. No.: US 2007/0075136 A1, newly cited).
Regarding claim 22 (23), incorporating the rejection of claim 1 (21), while WU is directed to a web based application for purchasing an object, and ROY is directed to a broader web based application of an intelligent workspace for a procurement system, neither WU nor ROY may be relied upon to explicitly describe wherein the data object includes fields describing characteristics of a property (as explained in the instant application as originally filed, the intended use with a “property management application” (see e.g. [067] The envisioned systems and methods can be used to provide recommendations to users of a property management application. This exemplary application demonstrates the applicability of the envisioned embodiments to the art and is not intended to be limiting. [068]… users can interact with one or more pages to perform tasks. In this example, a task could include modifying available inventory at a property. The user could select a property using a first page, navigate to a second page allowing the user to add inventory at that property, and then navigate to a third page allowing the user to modify pricing and reservation classes for that newly added inventory.)
JACOB may be relied upon to teach the specific field of use for a “property management application” such that the data object includes fields describing characteristics of a property because: 
(Abstract) system and method for managing time-dependent inventory such as hotel rooms, rental automobiles, and airline seats as well as associated items is disclosed. The system and method may be used to manage the price of inventory, the type of inventory, and the dates the inventory is offered for sale.
FIG 10 shows web-based user interface for an Administrator. This menu may be used to access several different functions within the system.
FIGs 11-12 show web-based user interfaces for managing other users having other roles in the system (including property-specific users).
FIGs 13-16 show web-based user interfaces for managing portals for various properties.
FIGs 17-25 show web-based user interfaces for managing properties.
FIGs 26-27 show web-based user interfaces for managing facilities associated with a property.
FIGs 28-32 show web-based user interfaces for managing room types and amenities associated with room types.
FIGs 34-43 show web-based user interfaces for managing room rates and availability.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed], having the teachings of JACOB (teaching web-based property management application) and WU in view of AUDA, further in view of ROY (teaching predicting what action the user might wish to take next based on the user’s KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) which identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham).
The combination is further motivated by the improvements by applying artificial intelligence to web-based applications (e.g. the advantages of using artificial intelligence in ROY for prediction of operations, workflows, and optimizations [0014-0015], [0026] particularly in view of [0069] every user based on their role have different set of activities that they do on regular basis).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2179